                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

JOSEPH A. HUBER,                                                 Case No. 1:19-cv-224

              Plaintiff,                                         Barrett, J.
                                                                 Bowman, M.J.
              v.

BRIAN NOLAN, et al.,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

       I.     Background

       Plaintiff, an incarcerated individual who proceeds pro se, filed a complaint against

Defendant Unit Manager Brian Nolan and Institutional Inspector Linnea Mahlman on

March 25, 2019, alleging that Defendants have violated his Eighth Amendment rights by

housing him under conditions posing a substantial risk of serious harm. (Complaint, Doc.

3).

       By separate Report and Recommendation, the undersigned has recommended

the denial of two motions seeking preliminary injunctive relief filed by Plaintiff, as well as

the denial of a motion seeking to prevent the Defendants from asserting qualified

immunity or raising other legal defenses to his claims. This Order addresses additional

non-dispositive motions including: (1) Plaintiff’s motion seeking an order to personally

appear at any hearing on his motion for injunctive relief (Doc. 17); (2) Plaintiff’s two

motions seeking the appointment of counsel (Docs. 5, 16); (3) Plaintiff’s motion for leave

to file supplemental information in support of his original motion for emergency injunctive

relief (Doc. 13); and (4) a motion to strike a request for discovery filed by the State of Ohio

as an interested party. (Doc. 26).
        II.      Analysis of Pending Motions

                 A. Motion for an Order Directing Plaintiff to Appear (Doc. 17)

        Plaintiff seeks an order authorizing him to personally appear in this Court at any

hearing scheduled on his motion(s) for preliminary injunctive relief. As no such hearing

has been scheduled and the undersigned has recommended the denial of such relief,

Plaintiff’s motion will be denied.

                 B. Motions Seeking the Appointment of Counsel (Docs. 5, 16).

        Plaintiff has filed two separate motions seeking the appointment of counsel. (Docs.

5, 16). However, Plaintiff has very clearly articulated his claims and demonstrated both

his literacy and basic competence to prosecute his own claims.                         In addition to an 18-

page complaint supported by 122 pages of exhibits, he has filed seven motions and

multiple other documents, including sworn declarations and affidavits.1 All of Plaintiff’s

filings are properly captioned and, although handwritten, are easily understood, with

remarkably few spelling or grammatical errors. In short, the instant case simply does not

present the type of “exceptional circumstances” that would justify the rare appointment of

free counsel for a pro se civil litigant. Lavado v. Keohane, 992 F.2d 601, 605-606 (6th

Cir. 1993).

                 C. Motion Seeking Leave to File Supplemental Information (Doc. 13)

        This motion seeks leave to file multiple affidavits from other inmates and from



1 Plaintiff attached a declaration to his original complaint in which he states, under penalty of perjury, that
he has been diagnosed with post-traumatic stress disorder, ADHD, major depression, personality disorder,
and panic attack/anxiety disorder, as well as COPD/emphysema. (Doc. 3 at 19). The same declaration
states that Plaintiff has a full-scale IQ of 59. Plaintiff’s allegedly low IQ and significant mental health history
contrast markedly with the high level of literacy exhibited by Plaintiff’s many filings, which include full case
citations as well as extended legal and factual arguments.
                                                        2
Plaintiff, and/or other argument and evidentiary exhibits in support of Plaintiff’s motions

for injunctive relief. In fact, Plaintiff filed the referenced affidavits on the same day. (Doc.

14). Plaintiff’s motion will be denied. The new argument and exhibits (which were

reviewed but not fully considered) would not alter the original analysis that preliminary

injunctive relief should be denied. However, for the convenience of any reviewing court,

the undersigned will not strike the exhibits that Plaintiff filed without leave of this Court.

              D. Motion to Strike Plaintiff’s Discovery Requests (Doc. 26)

       On May 6, 2019, Plaintiff filed a motion seeking the production of documents from

the two Defendants. (Doc. 15). On May 28, 2019, the State of Ohio moved to strike

Plaintiff’s discovery requests. (Doc. 26).

       Discovery is premature prior to the filing of an answer or other appearance by the

Defendants. In addition, absent circumstances not present here, such discovery requests

are not to be filed. Fed. R. Civ. P. 5(d). Discovery requests or responses to such requests

should be filed only in connection with a motion before the Court. Only those specific

portions of the discovery documents reasonably necessary to a resolution of the motion

shall be included as an attachment to the motion. See S.D. Ohio Civ. Rules 5.4 and 37.1.

              E. Service of the Complaint on Defendants

       At the time the complaint was filed, the undersigned directed service by the U.S.

Marshal as is customary in cases in which a pro se prisoner is proceeding in forma

pauperis. (Doc. 6). In addition, due to the time-sensitive nature of Plaintiff’s motion for

an emergency preliminary injunction, the Court ordered additional service of the complaint

and motion on the Defendants and on the Office of the Ohio Attorney General by certified

mail. (Doc. 8). The record reflects the return of “green cards” indicating service on April
                                            3
25, 2019 and May 1, 2019. (Docs. 9, 10). Although the record does not yet reflect a

formal appearance by either Defendant, the Ohio Assistant Attorney General, who

presumably will eventually appear on behalf of both Defendants, has responded to

numerous motions as an “interested party” on behalf of the State of Ohio. In the interests

of justice, Defendants will be directed to file an answer or otherwise respond to the

complaint at this time.

       III.      Conclusion and Order

       For the reasons discussed, IT IS ORDERED THAT:

       1. Plaintiff’s Motions for the appointment of counsel (Docs. 5, 16) are DENIED;

       2. Plaintiff’s Motion for Leave to File Supplemental Information (Doc. 13) is

              DENIED;

       3. Plaintiff’s Motion to Appear at a Hearing on his Preliminary Injunction Motion

              (Doc. 17) is DENIED;

       4. The Motion to Strike Plaintiff’s Improperly Filed Discovery Requests (Doc. 26)

              is GRANTED, with the previously filed requests (Doc. 15) to be stricken from

              the record;

       5. Because both Defendants appear to have been served with a copy of the

              complaint, (see Docs. 6, 8, 9, 10), Defendants shall answer or otherwise

              respond to the complaint on or before June 14, 2019.

                                                        s/ Stephanie K. Bowman
                                                        Stephanie K. Bowman
                                                        United States Magistrate Judge




                                              4
